Name: Council Regulation (EEC) No 3487/89 of 20 November 1989 setting for the 1989/90 marketing year the percentages mentioned in article 3 (1a) of Regulation (EEC) No 426/86 in connection with aid for products processed from tomatoes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 11 . 89 Official Journal of the European Communities No L 340/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3487/89 of 20 November 1989 setting for the 1989/90 marketing year the percentages mentioned in Article 3 (la) of Regulation (EEC) No 426/86 in connection with aid for products processed from tomatoes tomatoes covered by contracts concluded with producers groups must be set ; Whereas a specific percentage should be set for Spain and for Portugal, since the role of producers' groups in these two Member States is still limited, HAS ADOPTED THIS REGULATION : Article 1 For the 1989/1990 marketing year, the percentages mentioned in Article 3 ( la) of Regulation (EEC) No 426/86 shall be :  for the Community as constituted at 31 December 1985 : 75 %,  for Spain : 38 %,  for Portugal : 34 % . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1125/89 (2), and in particular Article 3 (3) thereof, Having regard to the proposal from the Commission, Whereas, in order to encourage the conclusion of contracts between groups of tomato producers and processors and groups of processors, Regulation (EEC) No 426/86 made provision for the granting on certain terms of an additional processing premium ; Whereas in order to permit payment of the said premium in respect of the 1989/90 marketing year the 'significant specific percentage' for the total quantity of processed This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 1989. For the Council The President H. NALLET (') OJ No L 49, 27. 2. 1986, p. 1 . O OJ No L 118, 29. 4 . 1989, p. 29 .